DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 7, 9, 11 and 13 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein the covering film of each of the first and second wires consists of only one layer consisting of resin material, and the number of turns of the second wire constituting the second layer is the same as the number of turns of the first wire constituting the first layer, wherein the common choke coil further comprises: a first flange part disposed on one end in an X-direction that is an axis direction of the winding core part, and a second flange part disposed on the other end in the X-direction, each of the first and second flange parts having a bottom face on one end in a Z-direction that is perpendicular to the X-direction; and
first and second electrode parts which are arranged in a Y-direction that is perpendicular to the X-direction and the Z-direction on the bottom face of the first flange part, and third and fourth electrode parts which are arranged in the Y-direction on the bottom face of the second flange part, wherein the first and third electrode parts face each other in the X-direction, the second and fourth electrode parts face each other in the X-direction, and one end of the first wire is electrically connected to the first electrode part and the other end of the first wire is electrically connected to the third 
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, wherein the covering film of each of the first and second wires consists of only one layer consisting of resin material,
the thickness of the covering film of the second wire constituting the second layer is smaller by at least 2 µm than the thickness of the covering film of the first wire constituting the first layer, and the number of turns of the second wire constituting the second layer is the same as the number of turns of the first wire constituting the first layer, wherein the common choke coil further comprises: a first flange part disposed on one end in an X-direction that is an axis direction of the winding core part, and a second flange part disposed on the other end in the X-direction, each of the first and second flange parts having a bottom face on one end in a Z-direction that is perpendicular to the X-direction; and first and second electrode parts which are arranged in a Y-direction that is perpendicular to the X-direction and the Z-direction on the bottom face of the first flange part, and third and fourth electrode parts which are arranged in the Y-direction on the bottom face of the second flange part, wherein the first and third electrode parts face each other in the X-direction, the second and fourth electrode parts face each other in the X-direction, and one end of the first wire is electrically connected to the first electrode part and the other end of the first wire is electrically connected to the third electrode part, one end of the second wire is electrically connected to the second electrode part and the other end of the second wire is electrically connected to the fourth electrode part, wherein in a cross section including an axis of the winding core part, the first wires adjacent to each other and constituting the first layer have portions that are in contact with each other, and in the cross section including the axis of the winding core part, the second wires adjacent to each other and constituting the second layer are not in contact with each other to have an interspace therebetween as claimed in combination with the remaining limitations of independent claim 13.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 9 and 11 are allowed because each claim is directly or indirectly dependent of independent claims 7 or 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837